Per Curiam.
Plaintiff owns lot 6, block 1, of an addition to Minneapolis, and defendant owns lot 5 in the same block. The lots adjoin and front on the west side of Washington avenue; each is 40 feet in width and 125 feet in depth. Defendant-i'n'thfe' fall'of 1.912 erected on-his lot a two-story store building. Plaintiff brought this action to recover a narrow triangular strip of his lot which he claimed defendant’s building encroached upon. The precise claim was that the building, Which was 62 feet long, was at its rear end three-tenths of a foot over on lot 6, and at it's front wholly on lot 5 and one-tenth of a foot from the dividing line. The case was tried to a jury and a verdict for defendant rendered. Plaintiff moved for a new trial, and took this appeal from an order denying his motion.
The chief contention of plaintiff is that the evidence in support of his claim as to the location of the dividing line between hi's lot and defendant’s was conclusive, or at least that it was so weighty that' we should reverse the order denying a new trial. The argument is that the survey under which he claims was based upon the original stakes or monuments placed at the time of the original plat and survey of the lots, and therefore that the rule applies that the monuments -control, rather than courses and distances. But the original stakes had disappeared, their location as claimed by plaintiff was not established by evidence that was any more satisfactory than the evidence that tended to establish the line to be as claimed by defendant. It would serve no purpose to discuss the evidence further. We hold that it was sufficient to justify the submission of the issue to the jury, and to sustain the verdict.
The assignments of error relating to rulings on the admission of evidence and to instructions to the jury are without merit.
Order affirmed.